Case 2:20-cv-02600-SHL-cgc Document 73 Filed 10/30/20 Page 1 of 5                      PageID 502




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, et al.,

                 Plaintiffs,

            v.                                        Case No. 2:20-cv-02600-SH-cgc

 VARSITY BRANDS, LLC, et al.,                         Jury Trial Demanded

                 Defendants.


       JOINT ADR STIPULATION AND MOTION TO EXTEND ADR DEADLINE

        Pursuant to Rule 5.4(b) of the Plan for Alternative Dispute Resolution, and in accordance

with the Court’s Scheduling Order (ECF No. 61) and Order Granting an Extension of Stipulation

Filing Deadline (ECF No. 71), Plaintiffs and Defendants hereby stipulate, by and through their

undersigned counsel, that they have agreed to conduct a mediation with the Hon. Layn R. Phillips

(Ret.) serving as Mediator. Judge Phillips is not available to mediate this case before the December

23, 2020 deadline set out in the Scheduling Order but is available in January 2021. Accordingly,

the parties respectfully request the Court to amend the Scheduling Order to extend the current

ADR deadline by one month to January 31, 2021 to allow them to mediate this case with Judge

Phillips.

                                                  Respectfully submitted,

 October 30, 2020                                  By: s/ Eric L. Cramer
                                                   J. Gerard Stranch, IV (TN BPR #23045)
                                                   Benjamin A. Gastel (TN BPR #28699)
                                                   BRANDSTETTER, STRANCH &
                                                   JENNINGS, PLLC
                                                   223 Rosa Parks Ave. Suite 200
                                                   Nashville, TN 37203
                                                   Telephone: (615) 254-8801
                                                   gerards@bsjfirm.com
Case 2:20-cv-02600-SHL-cgc Document 73 Filed 10/30/20 Page 2 of 5            PageID 503




                                          bng@bsjfirm.com

                                          Liaison Counsel for the Plaintiffs and the
                                          Proposed Direct Purchaser Class

                                          H. Laddie Montague, Jr.*
                                          Eric L. Cramer*
                                          Mark R. Suter*
                                          BERGER MONTAGUE PC
                                          1818 Market Street, Suite 3600
                                          Philadelphia, PA 19106
                                          Telephone: (215) 875-3000
                                          hlmontague@bm.net
                                          ecramer@bm.net
                                          msuter@bm.net

                                          Jonathan W. Cuneo*
                                          Katherine Van Dyck*
                                          Victoria Sims*
                                          CUNEO GILBERT & LADUCA, LLP
                                          4725 Wisconsin Avenue NW, Suite 200
                                          Washington, DC 20016
                                          Telephone: (202) 789-3960
                                          jonc@cuneolaw.com
                                          kvandyc@cuneolaw.com
                                          vicky@cuneolaw.com

                                          Gregory S. Asciolla*
                                          Karin E. Garvey*
                                          Veronica Bosco*
                                          Ethan H. Kaminsky*
                                          LABATON SUCHAROWLLP
                                          140 Broadway
                                          New York, NY 10005
                                          Telephone: (212) 907-0700
                                          gasciolla@labaton.com
                                          kgarvey@labaton.com
                                          vbosco@labaton.com
                                          ekaminsky@labaton.com
                                          * Admitted pro hac vice
                                          ** Pro hac vice application pending
                                          *** Pro hac vice application forthcoming

                                          Interim Co-Lead Counsel for the Proposed
                                          Direct Purchaser Class

                                      2
Case 2:20-cv-02600-SHL-cgc Document 73 Filed 10/30/20 Page 3 of 5           PageID 504




                                          Benjamin D. Elga***
                                          JUSTICE CATALYST LAW, INC.
                                          81 Prospect Street
                                          Brooklyn, NY 11201
                                          Telephone: (518) 732-6703
                                          belga@justicecatalyst.org

                                          Brian Shearer***
                                          Craig L. Briskin***
                                          JUSTICE CATALYST LAW, INC.
                                          718 7th Street NW Washington, DC 20001
                                          Telephone: (518) 732-6703
                                          brianshearer@justicecatalyst.org
                                          cbriskin@justicecatalyst.org

                                          Roberta D. Liebenberg**
                                          Jeffrey S. Istvan**
                                          Mary L. Russell*
                                          FINE KAPLAN AND BLACK, R.P.C.
                                          One South Broad St., 23rd Floor Philadelphia,
                                          PA 19107
                                          Telephone: (215) 567-6565
                                          rliebenberg@finekaplan.com
                                          jistvan@finekaplan.com
                                          mrussell@finekaplan.com

                                          * Admitted pro hac vice
                                          ** Pro hac vice application pending
                                          *** Pro hac vice application forthcoming

                                          Nathan A. Bicks (TN BPR #10903)
                                          Frank B. Thacher III (TN BPR #23925)
                                          BURCH, PORTER, & JOHNSON, PLLC
                                          130 North Court Ave. Memphis, TN 38103
                                          Telephone: (901) 524-5000
                                          nbicks@bpjlaw.com
                                          fthacher@bpjlaw.com

                                          Aubrey B. Harwell, Jr. (TN BPR #002559)
                                          Charles Barrett (TN BPR #020627)
                                          Aubrey B. Harwell III (TN BPR #017394)
                                          NEAL & HARWELL, PLC

                                          1201 Demonbreun St., Suite 1000
                                          Nashville, TN 37203

                                      3
Case 2:20-cv-02600-SHL-cgc Document 73 Filed 10/30/20 Page 4 of 5           PageID 505




                                          Telephone: (615) 244-1713
                                          aharwell@nealharwell.com
                                          cbarrett@nealharwell.com
                                          tharwell@nealharwell.com

                                          Additional Attorneys for the Proposed Direct
                                          Purchaser Class




                                      4
Case 2:20-cv-02600-SHL-cgc Document 73 Filed 10/30/20 Page 5 of 5         PageID 506




                                       By: /s Matthew S. Mulqueen
                                       George S. Cary*
                                       Steven J. Kaiser*
                                       CLEARY GOTTLIEB STEEN &
                                       HAMILTON LLP
                                       2112 Pennsylvania Ave., NW
                                       Washington, DC 20037
                                       Tel: (202) 974-1500
                                       gcary@cgsh.com
                                       skaiser@cgsh.com

                                       * Admitted pro hac vice

                                       Adam S. Baldridge (TN #23488)
                                       Matthew S. Mulqueen (TN #28418)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ, PC
                                       165 Madison Ave., Suite 2000
                                       Memphis, TN 38103
                                       Tel: (901) 577-8166
                                       abaldridge@bakerdonelson.com
                                       mmulqueen@bakerdonelson.com

                                       Attorneys for Defendants Varsity Brands,
                                       LLC, Varsity Spirit, LLC, and Varsity Spirit
                                       Fashion & Supplies, LLC

                                       By: /s Nicole D. Berkowitz
                                       Grady Garrison (TN #008097)
                                       Nicole D. Berkowitz (TN #35046)
                                       BAKER, DONELSON, BEARMAN,
                                       CALDWELL & BERKOWITZ, PC
                                       165 Madison Ave., Suite 2000
                                       Memphis, TN 38103
                                       Tel: (901) 577-8166
                                       ggarrison@bakerdonelson.com
                                       nberkowitz@bakerdonelson.com

                                       Attorneys for US. All Star Federation, Inc
